



Exhibit 10.1


THIRD AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), is
entered into as of June 28, 2018, by and among TRUPANION, INC., a Delaware
corporation (“Trupanion”), TRUPANION MANAGERS USA, INC., an Arizona corporation
(“Trupanion Managers”; together with Trupanion, individually and collectively,
“Borrower”), the several banks and other financial institutions or entities from
time to time party to the Agreement (as hereinafter defined) (each a “Lender”
and, collectively, the “Lenders”), and PACIFIC WESTERN BANK, a California state
chartered bank (“PWB”), as a Lender and as administrative agent and collateral
agent for the Lenders (in such capacities, the “Administrative Agent”).
RECITALS
A.
Borrower, the Administrative Agent, and the Lenders are parties to that certain
Loan and Security Agreement dated as of December 16, 2016 (as amended from time
to time, the “Agreement”).



B.
Borrower, the Administrative Agent, and the Lenders have agreed to make certain
revisions to the Agreement as more fully set forth herein.



C.
Borrower has requested that the Administrative Agent and the Lenders amend the
Agreement in accordance with the terms of this Amendment.



NOW, THEREFORE, the parties agree as follows:
1)
Section 2.7 of the Agreement is hereby amended by adding the following clause
(e) immediately after clause (d) thereof:



(e)    Facility Fee. Borrower shall pay to each Lender a facility fee equal to
one-fifth of one percent (0.20%) of the applicable Revolving Commitment of such
Lender on the Third Amendment Effective Date (“2018 Facility Fee”) and the
earlier to occur of (i) each year anniversary of the Third Amendment Effective
Date or (ii) the termination of this Agreement.
2)
The following defined terms set forth in Section 1.1 of the Agreement are hereby
amended by deleting them in their entirety and replacing them with the
following:



“Capitalized Expenditures” means current period unfinanced cash expenditures
that are capitalized and amortized over a period of time in accordance with GAAP
(excluding (a) up to Five Million Dollars ($5,000,000) of expenditures from
Permitted Investments and (b) cash outflows related to Borrower’s building
purchase, provided that such cash outflows are fully funded by an equity raise
resulting in cash proceeds equal to at least the cost of such building purchase,
in the fiscal quarters ending June 30, 2018 and September 30, 2018 in the amount
of up to (i) with respect to the fiscal quarter ending June 30, 2018, up to
Three Million Two Hundred Fifty Thousand Dollars ($3,250,000) and (ii) with
respect to the fiscal quarter ending September 30, 2018, Sixty-One Million Seven
Hundred Fifty Thousand Dollars ($61,750,000)), including but not limited to
capitalized cash expenditures for capital equipment, capitalized manufacturing
and labor costs as they relate to inventory, and software development.





--------------------------------------------------------------------------------





“Claims Ratio” means the ratio of (a) the twelve (12)-month rolling average of
claims expenses of APIC and Wyndham (in each case excluding Loss Adjustment
Expenses) to (b) the twelve (12)-month rolling average of premium revenues of
APIC and Wyndham during the same period, expressed as a percentage.
“Revolving Line” means a Credit Extension of up to Fifty Million Dollars
($50,000,000) (inclusive of any amounts outstanding under the LC and Ancillary
Services Sublimit).
“Revolving Loan Note” means a promissory note in the form of Exhibit F, as it
may be amended, supplemented, restated or otherwise modified from time to time.
“Revolving Maturity Date” means June 28, 2021.
3)
The following defined terms are hereby added to Section 1.1 of the Agreement in
alphabetical order:

“2018 Facility Fee” is defined in Section 2.7(e).
“Third Amendment Effective Date” is June 28, 2018.
4)
Clause (f) of the definition of “Permitted Investments” set forth in Section 1.1
of the Agreement is hereby amended by deleting it in its entirety and replacing
it with the following:

(f) Investments not to exceed Two Million Dollars ($2,000,000) outstanding in
the aggregate at any time consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, (ii) loans to employees, independent contractors that have entered
into territory partner agreements with Borrower, officers or directors relating
to payroll or the purchase of equity securities of Borrower or its Subsidiaries
pursuant to employee stock purchase plan agreements approved by Borrower’s Board
of Directors, and (iii) strategic investments.
5)
Clauses (b), (c), (d), and (f) of Section 6.7 of the Agreement are hereby
amended by deleting each in its entirety and replacing each with the following,
respectively:

(b)    Borrower’s Minimum Cash. Borrower shall maintain a balance of Cash,
investments, CDARS products, and other instruments maintained by any of the
Lenders in an aggregate amount of not less than Three Million Five Hundred
Thousand Dollars ($3,500,000) on a pro rata basis according to the respective
Revolving Percentage of each Lender inclusive of Borrower’s Minimum Cash at WAB
pursuant to Section 6.7(f)).
(c)    Minimum Quarterly Revenue. Borrower shall generate Revenue measured on a
rolling three (3) month basis of not less than the following amounts at the
following applicable times:
Quarter Ending
Minimum Trailing 3 Month Revenue
March 31, 2018
$62,000,000
June 30, 2018
$64,000,000
September 30, 2018
$67,000,000
December 31, 2018
$70,000,000



Commencing with the month ending March 31, 2019 and as of the last day of each
calendar quarter thereafter, the minimum Revenue covenant set forth in this
Section 6.7(c) shall be equal to eighty percent (80%) of Trupanion’s projected
Revenue for the corresponding three month period as determined from Trupanion’s
annual financial projections approved by Trupanion’s Board of Directors and
delivered to Administrative Agent which such projections shall constitute growth
over the immediately preceding fiscal year of not less than ten percent (10%).





--------------------------------------------------------------------------------





(d)    Maximum EBITDA Loss. Commencing the quarter ending June 30, 2018 and as
of the last day of each quarter thereafter, Borrower’s consolidated EBITDA
losses measured on a trailing three (3) month basis shall not be greater than
negative Two Hundred Fifty Thousand Dollars (-$250,000).
(f)    Borrower’s Minimum Cash at WAB. Borrower and its Subsidiaries shall at
all times on and after June 28, 2018 maintain a balance of unrestricted Cash, in
one or more non-interest bearing accounts with WAB in an aggregate amount of not
less than One Million Four Hundred Thousand Dollars ($1,400,000). At least a
percentage equal to WAB’s Revolving Percentage of Borrower’s Cash on an average
daily balance measured on a monthly basis shall be in an account(s) with WAB
(and/or one or more Affiliates of WAB, as approved by WAB in its discretion).
6)
Schedule 1.1 of the Agreement is hereby amended by deleting it in its entirety
and replacing it with Schedule 1.1 attached hereto.



7)
Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Administrative Agent under the Agreement, as in effect prior to the date hereof.
Borrower ratifies and reaffirms the continuing effectiveness of all agreements
entered into in connection with the Agreement.



8)
Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment.



9)
Borrower (a) acknowledges and consents to all of the terms and conditions of
this Amendment; (b) affirms all of its obligations under the Loan Documents; and
(c) agrees that this Amendment and all documents executed in connection herewith
do not operate to reduce or discharge such Borrower’s obligations under the Loan
Documents.



10)
Each Borrower (a) affirms that each of the Liens granted in or pursuant to the
Loan Documents are valid and subsisting; and (b) agrees that this Amendment and
all documents executed in connection herewith shall in no manner impair or
otherwise adversely affect any of the Liens granted in, or pursuant to, the Loan
Documents.



11)
This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one
instrument.



12)
As a condition to the effectiveness of this Amendment, Administrative Agent
shall have received, in form and substance reasonably satisfactory to
Administrative Agent, the following:



a)this Amendment, duly executed by Borrower;


b)the Amended and Restated Revolving Note by Borrower in favor of PWB, duly
executed by Borrower;


c)the Amended and Restated Revolving Note by Borrower in favor of WAB, duly
executed by Borrower;







--------------------------------------------------------------------------------





d)payment of the 2018 Commitment Fee pursuant to Section 2.7(e);


e)payment of all Administrative Agent expenses, including Administrative Agent’s
expenses for the documentation of this amendment and any related documents, and
any UCC, good standing or intellectual property search or filing fees, which may
be debited from any of Borrower’s accounts; and


f)such other documents and completion of such other matters, as Administrative
Agent may reasonably deem necessary or appropriate.




[Signatures on the Following Pages]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.
    
BORROWR:
TRUPANION, INC.
 
 
By:
/s/ Tricia Plouf
Name:
Tricia Plouf
Title:
CFO
 
 
 
 
TRUPANION MANAGERS USA, INC.
 
 
By:
/s/ Tricia Plouf
Name:
Tricia Plouf
Title:
CFO / Treasurer
 
 
 
 
ADMINISTRATIVE AGENT:
PACIFIC WESTERN BANK, as the Administrative Agent
 
 
By:
/s/ Stephin J. Borus
Name:
Stephin J. Borus
Title:
SVP
 
 


























--------------------------------------------------------------------------------





LENDERS:
PACIFIC WESTERN BANK, as a Lender
 
 
By:
/s/ Stephin J. Borus
Name:
Stephin J. Borus
Title:
SVP
 
 
 
 
WESTERN ALLIANCE BANK, as a Lender
 
 
By:
/s/ Jeff Brown
Name:
Jeff Brown
Title:
VP
 
 
 
 






--------------------------------------------------------------------------------





SCHEDULE 1.1
COMMITMENTS AND COMMITMENT PERCENTAGES
REVOLVING COMMITMENTS
Lender
Revolving Commitment
Revolving Percentage
 
 
 
Pacific Western Bank
$30,000,000
60.00%
Western Alliance Bank
$20,000,000
40.00%
Total
$50,000,000
100.00%








